Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Priority of claims 1-21 is determined to be Nov. 27, 2019, as the filing date of Parent International Application No. PCT/US19/63788, that introduces the claimed subject matter disclosed in Figs 30-33 and [0282]-[0303] in the specification. None of the provisional applications 62/773,117, 62/773,125 and  62/773,134, filed on Nov. 29, 2018 discloses the claimed subject matters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-13, 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 5-6, 8-13 recite “N sets of time series training data” and “M sets of time series training data”. The intended scope of the terms N and M are not clear as they are not defined anywhere in the claims.
Furthermore Claim 8-13 describe a system including an initial model section, a training section and an inference model. No corresponding hardware structure was found anywhere in the Applicant’s specification to describe the claimed sections. In addition the specification is also silent RE definition of “section”. Fig 31 and  [0288] that appear to be the closest description of the claimed system components in Applicant’s specification, merely discloses  the components as parts of  a block diagram as “method/system 3100”. Therefore it is not clear whether the system components are hardware or software elements. 
In addition the additional system components in claim 8-13 “a first model trained to generate time series data”, “a second model derived from the first model” and an inference model that is the second model with the lowest test error value” fail to describe performing any function. Therefore it is not clear how they can be components of the system. Furthermore the claim language appear to be incomplete and vague as the first and second model appear to be the input/output data sets generated/used by the an initial model section, a training section and an inference model applying specific operations.
Similarly “an inverse model that is an inverse of the first model” in claim 13 fail to describe performing any function. Therefore it is not clear how it can be system component. Furthermore the claim language appear to be incomplete and vague as the inverse model appear to be an output generated by the training section applying a mathematical operation.
Claims 16-21 recite “which training comprises” in “training, on the calibrated time series data and the corresponding raw time series data for the biophysical response, a neural network to generate calibrated time series data, which training comprises updating parameters of the neural network”. This appears to be grammatically inconsistent, and/or incomplete and fails to convey a meaning as a whole. For examination purpose, it is interpreted as “wherein the training comprises” 
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 8-13 describe a system including an initial model section, a training section and an inference model. No corresponding hardware structure was found anywhere in the Applicant’s specification to describe the claimed sections. In addition the specification is also silent RE definition of “section”. Fig 31 and  [0288] that appear to be the closest description of the claimed system components in Applicant’s specification, merely discloses  the components as parts of  a block diagram as “method/system 3100”. 
Thus, while the claim language discloses a system, said language fails to disclose that said apparatus includes one or more hardware components and is not merely software. Thus, it appears that said claims, taken as a whole, read on computer listings per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Salas-Boni et al (US 20160029931 A1), and further in view of Goldstein et al (US 20180096253 A1).
RE claim 1, Salas-Boni teaches A method, comprising: 
training a neural network with time series training data of a first modality and time series training data of a second modality to create a first model that generates time series data of the second modality from time series data of the first modality (Figs 1, 3B, [0018] “receiving a signal stream associated with an analyte parameter of the user across a set of time points, which functions to enable detection of analyte-derived signals detected in body fluid of a user.”, [0044]-[0045] “perform a multiscale calibration operation that normalizes analyte parameters determined from the signal stream in a manner that accounts for cyclical and other regular/non-regular variations in the analyte parameter (e.g., blood glucose parameter) of the user(s) associated with the method 100. For instance, cyclical variations can be associated with one or more of: circadian rhythms, hormonal cycles, human behavior, social schedules of the user(s), and any other suitable pattern at different time scales (e.g., hours, days, months, years, etc.).”, [0060] wherein a set of calibrated values of the analyte parameter are generated from time series data of a different modality utilizing neural network/machine learning [0058]-[0059] ); and 
training a second model with the generated time series of the second modality, time series training data of a third modality, and time series data of a fourth modality to generate time series data of the fourth modality (Fig 1 #180, [0079] ); 
Salas-Boni is silent RE: until a convergence condition is reached, iteratively testing the second model on the time series data of the first modality and the time series data of the third modality; and responsive to reaching the convergence condition, predicting second modality data by testing the second model with data of the first modality. However Goldstein teaches [0044]- [0045] “The training process is stopped when the neural network starts to converge. In the exemplary model training process, training continues for a sufficient number of epochs, or complete passes through the entire dataset, defining sufficient as the point when the optimization reaches the local minima of the loss function. After the training, each trained neural net is stored as one of the base models, as it is trained using the historical data. In one example, approximately 80% of the historical data is used for training, with the remaining 20% being withheld and used to test the trained model, and the training process is stopped after 200 epochs as the optimization reaches the local minima at that value…. An updated model can be trained using the updated data by the same method described above, except that initialization of the parameters of the updated models uses the parameters of the corresponding base models that were initially trained. The weights trained in the neural network are updated with the new data. In the exemplary embodiment, the base models can be updated as often as the updated data on weather and recent historical crime events is obtained. In the present system, the base model may, for example, be updated on a regular interval, as updated crime information and weather data becomes available.” 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Salas-Boni a system and method wherein until a convergence condition is reached, iteratively testing the second model on the time series data of the first modality and the time series data of the third modality; and responsive to reaching the convergence condition, predicting second modality data by testing the second model with data of the first modality, as suggested by Goldstein, as this doesn’t change the overall operation of the system, and it could be used to determine performance/validation of the second model based on the test data and thereby increasing system effectiveness and user experience.
RE claim 2, Salas-Boni teaches wherein the time series training data of the second modality has gaps ([0020] “the set of time points can be irregularly and/or randomly spaced, with sparsity of data points”).
RE claim 3, Salas-Boni teaches, further comprising: acquiring the time series training data of the first modality with a first type sensor; and acquiring the time series training data of the second modality with a second type sensor ([0019], [0021]).
RE claim 4, Salas-Boni teaches, wherein the second type sensor is a glucose meter, and wherein the time series data of the second modality includes glucose levels over time (Fig 6, [0019], [0046] ).
RE claim 5, Salas-Boni as modified by Goldstein teaches, wherein training the neural network to create the first model includes training with N sets of time series training data, and wherein training the first model with the estimated time series training data of the first modality and time series training data of at least the third modality includes training with M sets of time series data (Salas-Boni Figs 1, 3A-B, [0013] , Goldstein [0044] “approximately 80% of the historical data is used for training, with the remaining 20% being withheld and used to test the trained model,”).
RE claim 6, Salas-Boni as modified by Goldstein teaches, further comprising testing the first model with the N sets of time series data and the M sets of time series data and updating the first model in response to error values of the testing, and wherein the trained first model is the first model with the smallest error (Salas-Boni Figs 1, 3A-B, [0013] , Goldstein [0044] “training continues for a sufficient number of epochs, or complete passes through the entire dataset, defining sufficient as the point when the optimization reaches the local minima of the loss function.”).
RE claim 7, Salas-Boni as modified by Goldstein teaches, wherein reaching a convergence condition includes calculating an error value not greater than a threshold (Goldstein [0044] “training continues for a sufficient number of epochs, or complete passes through the entire dataset, defining sufficient as the point when the optimization reaches the local minima of the loss function.”).
Claim 8 recites limitations similar in scope with limitations of claim 6 and therefore rejected under the same rationale. In addition Salas-Boni teaches A system, comprising: an initial model section, a training section and an inference model  performing corresponding method steps (Figs 2, 3A, and [0016]).
RE claim 9, Salas-Boni as modified by Goldstein teaches, wherein the first model, the second model and the inference model comprise neural networks (Salas-Boni [0058], Goldstein [0038]).
RE claim 10, Salas-Boni teaches, wherein the time series data of the first and second modalities are biophysical sensor data (Fig 3A, [0072] “multiple sensor streams (e.g., analyte sensor streams, biosignal sensor streams…  biophysical properties”).
RE claim 11, Salas-Boni teaches, wherein at least the time series data of the first and second modalities are glucose levels corresponding to glucose meters (Figs 3A, 6, [0045], [0072] “multiple sensor streams (e.g., analyte sensor streams, biosignal sensor streams…  calibrated glucose concentration values”). 
RE claim 12, Salas-Boni teaches, wherein the third and fourth modalities are glucose levels (Figs 3A, 6, [0069] [0072] “multiple sensor streams (e.g., analyte sensor streams, biosignal sensor streams, supplemental datasets) and physiological models can be used to extract indirectly measured biophysical properties…  calibrated glucose concentration values”).
RE claim 16, Salas-Boni teaches, A method for training a neural network to calibrate time series data (Fig 1, [0044]), comprising: 
receiving calibrated time series data for a biophysical response and corresponding raw time series data for the biophysical response (Figs 1, 3A, [0044] “performing a calibration operation on values of the analyte parameter…  that normalizes analyte parameters determined from the signal stream… use patterns of human behavior and physiological response”, [0048]-[0049] “historical raw or processed biosignal data… the calibration operation can be iteratively refined using contextual information, historical data, secondary analyses, and/or any information determined from a supplemental dataset, as described in Block S150, to produce the calibrated values of Block S140.”); 
training, on the calibrated time series data and the corresponding raw time series data for the biophysical response, a neural network to generate calibrated time series data, which training comprises updating parameters of the neural network ([0060] wherein a set of calibrated values of the analyte parameter are generated from time series data utilizing neural network/machine learning [0058]-[0059]); and 
receiving raw input time series data generated by a biophysical sensor; and generating calibrated time series data by applying the raw input time series data to the neural network (Figs 1, 3A, [0044] “performing a calibration operation on values of the analyte parameter…  that normalizes analyte parameters determined from the signal stream… use patterns of human behavior and physiological response”, [0048]-[0049] “historical raw or processed biosignal data… the calibration operation can be iteratively refined using contextual information, historical data, secondary analyses, and/or any information determined from a supplemental dataset, as described in Block S150, to produce the calibrated values of Block S140.”, [0060] wherein a set of calibrated values of the analyte parameter are generated from time series data utilizing neural network/machine learning [0058]-[0059]).
Salas-Boni is silent RE: based on a difference between (i) an output of the neural network for a given raw time series and (ii) a corresponding calibrated times series.  However Goldstein teaches in [0043]-[0045] “ The back propagation is then applied iteratively to update the model parameters. At each iteration, a mini-batch of the data is presented as the input to the network, and the network processes the input data and produces the prediction errors by comparing the resulting outputs with the expected results. These errors are back-propagated through the network, and the loss function gradient is calculated iteratively for the parameters in each layer of the network… training continues for a sufficient number of epochs, or complete passes through the entire dataset, defining sufficient as the point when the optimization reaches the local minima of the loss function.” 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Salas-Boni a system and method based on a difference between (i) an output of the neural network for a given raw time series and (ii) a corresponding calibrated times series, as suggested by Goldstein, as this doesn’t change the overall operation of the system, and it could be used to effectively generate the calibrated data utilizing the neural network and thereby increasing system effectiveness and user experience.
RE claim 17, Salas-Boni teaches, wherein the raw input time series data is generated by a glucose meter ([0019]).
RE claim 18, Salas-Boni teaches, wherein the neural network is trained to cancel drift present in the raw input time series data ([0033]).
RE claim 19, Salas-Boni teaches, wherein the raw time series data and raw input time series data are generated by glucose meters ([0019]).
RE claim 20, Salas-Boni teaches, wherein training the neural network further comprises domain specific feature engineering (Figs 3A-B, [0053], [0056] wherein the molecular/physiological models, and  diffusion models examples of domain specific feature engineering machine learning . 
RE claim 21, Salas-Boni teaches, wherein training the neural network comprises unsupervised training ([0059]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Salas-Boni as modified by Goldstein, and further in view of Holt et  al (US 20180032871 A1) and Mulligan et al (US 20160374625 A1).

RE claim 13, Salas-Boni as modified by Goldstein is silent RE: wherein the training section comprises: an inverse model that is an inverse of the first model and configured to generate estimated time series data of the first modality from the time series data of the third and a fourth modality; an estimator section configured to generate linear parameters from the estimated time series data of the first modality and the time series data of the third modality; section configured to generate mapped time series data of the first modality from time series data of the third modality using the linear parameters, wherein the second model is trained with the mapped time series data of the first modality. However Holt teaches an inverse model that is an inverse of the first model and configured to generate estimated time series data of the first modality from the time series data of the third and a fourth modality in Figs 2-3, [0020], [0030]-[0031],  etc in order to transforms data from the second set of dimensions back into the first set of dimensions to provide enforced consistency through use of an inverse mode a with eliminating or at least reducing the need for labeled data and/or ground truth data. 
In addition Mulligan teaches an estimator section configured to generate linear parameters from the estimated time series data of the first modality and the time series data of the third modality; section configured to generate mapped time series data of the first modality from time series data of the third modality using the linear parameters, wherein the second model is trained with the mapped time series data of the first modality as [0144]-[0146] in order to identify predictive variables for each new increment of data using a linear model framework.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Salas-Boni as modified by Goldstein a system and method wherein the training section comprises: an inverse model that is an inverse of the first model and configured to generate estimated time series data of the first modality from the time series data of the third and a fourth modality; an estimator section configured to generate linear parameters from the estimated time series data of the first modality and the time series data of the third modality; section configured to generate mapped time series data of the first modality from time series data of the third modality using the linear parameters, wherein the second model is trained with the mapped time series data of the first modality, by combining the above teachings of Holt and Mulligan, as this doesn’t change the overall operation of the system, and it could be used to predict the required time series data with reduced computation utilizing the inverse model and linear parameters and thereby increasing system effectiveness and user experience.
Claim 14 recites limitations similar in scope with limitations of claim 13 as method and therefore rejected under the same rationale, wherein the second model will be repeated evaluated until converge to minimize error/loss applying Goldstein [0044]-[0045]. In addition a third model can be equally be generated, trained updated and can be evaluated as the second model to increase robustness of the system, as readily recognized by one of ordinary skill in the art.  

RE claim 15, Salas-Boni as modified by Goldstein,  Holt and Mulligan teaches wherein training the third model includes initializing the third model as the first model (Goldstein [0044]-[0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180277246 A1	PATIENT DATA MANAGEMENT SYSTEMS AND CONVERSATIONAL INTERACTION METHODS
US 20170206464 A1	TIME SERIES DATA ADAPTATION AND SENSOR FUSION SYSTEMS, METHODS, AND APPARATUS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619